Case 1:18-cv-01516-LO-IDD Document 66 Filed 05/30/19 Page 1 of 1 PageID# 401



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



   JuuL Labs, Inc.,

                         Plaintiff,

                                                             Case No. l:18-cv-1516


   The Unincorporated Associations
   Identified in Schedule A,

                          Defendants.


                                            ORDER


        The Court has received Plaintifrs Notice of Agreed Stipulated Dismissal with Prejudice

as to a Certain Defendant(Dkt. 64)and finds good cause to GRANT the motion. The Complaint

is DISMISSED WITH PREJUDICE as to the following Defendant only:

  No.           SeUer ID/Defendant Store                          Defendant Email
   7                    greatoutdoor                          yeechendapp(r/gmail.com


        It is SO ORDERED.


May35'2019                                                   Liam 0'Gra«
Alexandria, Virginia                                         United States^istrict Judge
